Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 1 of 49




            EXHIBIT A
        Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 2 of 49



To the Honorable Loretta A. Preska,



My name is Leah Person and I am the wife of Chuck Person. I have known Chuck for 2 ½ years and
although that sounds like a very short period, it didn’t take long for me to learn who Chuck was as a
person. I have not had an easy road in life. Being a young, divorced mother of 4 children has had
numerous challenges. In the previous 2 years before I actually met Chuck, I had some relationships and
life experiences that put me at rock bottom in my life. I made a promise to myself to put my focus and
attention on my children, myself and my career. I got on my knees and prayed to God that when it was
his time, he would send the right person that he wanted for me in my life. That man was Chuck Conner
Person. Chuck and I met at a basketball game January 2017 and from that moment Chuck has changed
my life.

Chuck is the sincerest, fun, loving, thoughtful human being I have ever known. My perception of Chuck
was immediately impacted on how people from everywhere loved him but more importantly how he
loved them back. I used to talk to him while he was in his office and numerous times sometimes during
our conversation someone walked into his office to ask for advice or to thank him for all he had done to
help them. I have seen numerus cards with messages of someone saying how much he has impacted
their lives and how appreciative they are of him. Chuck has a personality that lights up any room he
walks into. He talks and holds a conversation with anybody and everybody he encounters no matter
where he is which is absolutely amazing. The way that kids gravitate to him, I have never seen. He has
his own ego but manages to be the humblest human being I have ever known. Chuck tries to help
everyone, even those who probably don’t deserve it. I asked him once why he would help someone
who had done him wrong or who he knows is even just a bad person at heart and he replied, “I never
want anyone to ever have something bad to say about me or to ever be able to say that I didn’t help
them.” That statement has stuck with me and even changed my perception of how to treat people.
Chuck is generous to a fault. His mindset is if he has it, you need it, you can have it. Whether he knew
you or not. Someone once said to me about Chuck, “If you look broke, he will give you want he has. No
questions asked.” That sums it up completely regarding his generous ways. His heart is truly fulfilled to
be able to see and make someone else happy. They amount of things Chuck has given to his family,
friends, community, people he has just met is overwhelming and speaks to the big heart that is inside
him. Chuck doesn’t have an ill minded bone in his body. I have never heard anyone be able to accuse
him of mistreating them or even being a mean-spirited person towards them. No matter what was going
on in his life.

Staying completely honest, Chuck is horrible with money. His concept of money management is really
baffling. After his arrest, I found out about his financial issues. We never had that conversation because
I wasn’t with Chuck for what he had or even for “who” he was. That meant nothing to me. I fell in love
with him because of who he was on the inside. Once I learned about his financial situation, I reluctantly
had to ask him what happened to his money and how he ended up in the financial situation he was in.
He replied by shrugging his shoulders and stating, “I just gave it all away.” Knowing his giving ways, I
immediately understood. I also came to understand there were a lot of things going on without his
knowledge regarding his finances which would have affected him being in the financial situation he was
in.




                                                    1
        Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 3 of 49



I am familiar with Chuck’s case. I probably don’t know everything in complete detail but I have read
things or spoken with his attorney personally to get the information I needed answered. After he
pleaded guilty, I had the opportunity to listen to the tapes and watch the videos and I declined. I don’t
need to see them to know who Chuck Person is and why he made the decisions he did. Those things
even though they may be wrong don’t define who Chuck is on the inside or even as person. I know
where his mindset was, the situation he was in that brought him to that point of even looking for a loan.
I have been there in my own past and I know how the current situation you are in can cause you to
make bad judgement decisions. There is no excuse but If someone has never experienced being at rock
bottom in their lives, they wouldn’t understand.

 Outside of the Lord up above, I am probably the only person who can speak to Chuck truly taking
responsibility for his actions and being remorseful for his actions. Until about 3 months ago, Chuck
hasn’t slept. We have had many sleepless nights in our home. I have been woken up way to often in
the middle of the night to him apologizing to me for his decisions and having me go through this with
him. Or to him waking me up to tell me how scared he is. I have had the heartbreak of seeing my
husband break down in tears a few times throughout the nights telling me he never meant for this to
happen and he never wanted to hurt anyone. He is regretful for all of his decisions and actions.

Chuck has changed. In so many ways. Having to go through this has knocked him on flat on his face.
For a prideful man like Chuck, this has humbled him, embarrassed him and opened his eyes to his
previous ways and mistakes. It has been difficult and a long road but He has worked hard to learn how
to manage finances and change his previous habits. I am so proud of him. I have watched how he has
put in the work to start his training business. Not because he wanted to but because of the numerous
requests for his help with young men. His passion he has for being in the gym and helping young men
reach their dreams is amazing. One of the negative ways I have seen Chuck change is that anyone new
he is introduced to; he triples checks who they are. He has his guard up. That is negative in the sense
that Chuck has always opened himself to anyone. He never thought of anyone being untrustworthy or
having alternative motives. He makes sure either I or someone else has known them and he tries to find
out everything he can about them. And this is just someone asking him to train their child! But I know
he is making sure he never finds himself in another situation that he is doing or saying anything that can
be perceived as wrong.

The outpour of phone calls from kids/parents he has known, for their support of him has been
overwhelming! It goes to show how important he is and has been in their lives. The amount of people
that he has helped is astonishing and I learn more things every day. Even with this case going on people
have reached out asking him for assistance in helping to develop their son, asking for advice or helping
them find a job. They know that Chuck Person is one of the best at what he does and they trust him!
The impact that he has had on these young men is amazing! I only wish that my own son had someone
like Chuck in his corner from the beginning. Recently a young man told me that he didn’t know where he
would be without Chuck. No one else would even try to help him when he finished school. He called
Chuck and now he has a job and is in the process of being able to continue his future goals. That has
been the story I hear way to often about Chuck; when no one else has helped, he has.

I fully understand how serious this case is and what he is faced with. I am humbly requesting leniency
for my husband. I ask that you please take into account his clean past. I ask that you please take into
consideration the overall situation the mindset he was in and the facts in the matter. I honestly can say




                                                    2
        Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 4 of 49



that Chuck has suffered so much already and enough is enough. Chuck is a very well-known and
recognizable public figure. From day 1 he has never been able to go even to the grocery without the
whispers, stares and being looked at like a criminal. This was exactly everything he has worked hard to
NOT be thought as. That is the worst kind of punishment for him and eats at him on the inside. He
would not go out for almost a year because of the embarrassment he is constantly reminded of. There
have been more love and support but those few negatives have had more impact overall. Even after
this is over, and years to come, he will always be the one person recognized and remembered overall
from this. He has suffered enough.

Chuck has started his basketball training business. It has been an overwhelming number of clients and
support in the short period since he started it. It would be detrimental for him to not be around. Not
only to me, our children and family but to these young men whose lives Chuck has touched and
continues to touch every day. Chuck Person is a great and honorable man! I can’t say that about many
men I have come across outside of my own father, grandfathers. I know that he has made me the
happiest woman I have ever been in my lifetime and has made me become a better person overall. That
is the impact he has on people’s lives. Even my own children have had their lives changed. They have
never seen their mom this happy and treated respectfully and that is more than they could ask. Even
through all of this Chuck has still been the same loving person he was when I met him. I lay at night
next to him and pray for him while he is sleeping. I touch his hand and I ask God to help him. I ask God to
take his pain away and give him the strength to get through this. I know he is hiding a lot of his pain and
sadness from me because of his own pride and he doesn’t want to see me worry anymore than I am. I
know God hears my pleas. I understand that this not just about how good of a person he is and that
good people do bad things. Chuck has made a mistake and owned up to his mistake. We all make
mistakes and deserve second chances. I know with my life that Chuck would NEVER do anything like this
or put himself in any situation again. The pain he has gone through I would never wish on anyone else.
We all need my husband here with us. I need my husband here with me. He is the piece that holds us all
together.




Respectfully,

Leah Person




                                                    3
EarlHendersonPhone(334)527-8734P.OBox192Brantley,AL36009May20,2019TheHonorableLorettaPreskaU.S.DistrictCourtfortheSouthernDistrictofNewYorkDanielPatrickMoynihanUnitedStatesCourthouse500PearlStreetNewYork,NY10007-1312DearJudgePreska:Hardworking,highlyintelligent,athletic,determined,cooperative,teachable,generous,kindhearted—thesearejustafewoftheadjectivesIwouldusetodescribeChuckPerson.IbecameChuck’shighschoolbasketballcoachwhenhewasinthetenthgradein1979.Hewasthehighpointinmycoachingcareer.Thisisnotbecauseofallhewasabletoaccomplishasahighschoolplayer,acollegeplayer,anNBAplayeroracoach.Itisbecauseoftherelationshipwedeveloped.Heneededmeasacoachandamentor.HewassoeagertodoeverythingIaskedofhimasaplayerandbecameayoungmanofwhomIhavebeensoproud.Hehadtwoolderbrotherswhowerealsosuperbathletes,buttheydidnotseetheirtalentasChucksawhis.Chuckstudiedhard,workedoneveryaspectofhisgame,anddidalltheotherthingsIthoughtwouldhelphimtoachievehisgoals.Weworkedonmanners,attitude,dress,socialskills,speechhabitsandmanyotherthingsthatweconsideredwouldmakehimapersonotherswouldappreciate.ItreatedhimasIwouldhaveifIhadhadason.CoachSonySmithandIservedasbestmeninhisweddingtheweekendbeforehewasdraftedinthefirstroundbytheIndianaPacers.Whenhebecameastarinhighschool,collegeandtheNBA,heneverforgotwherehecamefrom.Hewasverygeneroustohisalmamaterwithuniforms,gymenhancements,computersandmanyotherthings.Thecommunityembracedhim.ThereisasigninfrontoftheschoolthatsaysthisisthehomeofChuckPerson.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 5 of 49
          Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 6 of 49


Earl Henderson
                                                               P. O Box 192
Phone (334) 527-8734                                     Brantley, AL 36009




He came from a very poor family, and he certainly shared his prosperity with all of
them and others who suddenly became related! His younger brother Wesley
benefited from having his older brother as a college player and an NBA player.
Person was a recognized name. But through it all he has been a humble man with
a big smile on his face and an optimistic attitude. He has worked hard in all that
he has done. When he realized that not having his degree was a detriment to him
in pursuing a college coaching position, he enrolled while working full time and
earned his B. S. degree as a cum laude graduate.

It broke my heart that he has lost the great reputation he has worked so hard to
earn. I never thought he was perfect. No one is. He has already paid a very high
price for his mistakes.

 We are and always will be here for him as family. Our love for him has not
 changed.

 S


 Earl Henderson




                                           5
Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 7 of 49




           ($ay/r Sf&uiomiiM*
           wm                                                                      ' u.
                                                                        211% NM
                                                                        HtHNiK >




          May 16, 2019

         I he llonomhlc I orrtli Prcxka
               I Msfrict ( cHift foe the Southent Ihxtnct of Nvvÿ Vnk
         Daniel Patrick Moynihan Dinted States ( ourtlKHA.se

         Dear judge Prcxka:

        Thank you for the opponuiii(> to \hjiv vcith    HHI HI\             .ifrout c huw
        I an the wife of (*huck % high HIHHÿI ciiah. I aiu confident ihui
            i

       pcvfci t will for our life when we returned to our small honie%owii, Biaiu<
       AlaKirn.i. m 1979. Vkc did       know it at the time, hut one ot the IMMIICM '
       for our cominf borin' it that particular time viai tor far l to cntc< mo TK.
       Chuck ( (Miner Penon

        l-arl recognized right awa\ that Chuck wax a xuperb athlete. f k wax .vs
       teachable, and detennined to he the hext he could be- \i the thud WM* a
       child in a family of trven children, he wax reared by an umiuuneo UKMH
       elderly grandriM>ilicr. Ik had no male role model Vx hix coach, uay hu*
      to it that he honed his athletic skills. had the right opporujiuiicx Vo he w
                oec hex, took great prtde in teeing that hix recruiting wax VXMK
           perfectly as possible I hat he        a dl> ixton one player wax a gtv\i


                                                     Hell htiti he ix ms fuxi XCHI. Mtv Vi '
                                                   Chuck by xcvcnd yvarx Nhc now ha%< •
                It*                                         lughtet Hut he wax sV.« i. *-
                from a                                    Untiled kÿVHtuiuticc vo devv«v%
            jJulli                he                 ax he moved itvMii a xnuc. xcn' V      »*


                                                                 kv4 evety vvtvwauiv ie




                                               6
Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 8 of 49




     Knowing only too well where he came from, we have been so very prvx.
     things he has been able to accomplish in his short life. He is a good re-
     very big heart. He sees the good in others, has a positive attitude and is
    looking for faults in others. Handling of his money seems to have beer
    where he has not excelled. He certainly has made some poor decisions,
    evidenced by two failed marriages, but has nev er been guilty of taking
    of others or hurting someone intentionally.

    It broke our hearts when all this trouble came his way. f
   humiliated, and humbled by all that has come to pass. T
   be able to have a part in the success Auburn University 1
   achieve in part because of his work there, to suffer the h
   financial loss that has resulted has been punishment for !

   I believe in God’s miracles, and my prayer has been and continues to re tor
  miracie that God will restore to him all that he has lost and that God w re
  glorified in all of this. You too have been in my prayers. I have asked tha.:
  would be gracious, forgiving, and understanding in your judgment. Chuck
  have broken a law, but he certainly is not a criminal nor a threat to socety.

  If you knew Chuck as we do, and it was in your power to do so. you would
  all chaiges against him.

  Thank you for your time and consideration of my thoughts




 Gayle Henderson




                                      7
        Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 9 of 49



The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

I have known Chuck Person since he was a high school freshman. He played for Brantley High School in
his hometown of Brantley, Alabama. He is a great person with high character, very personable, and very
family-oriented. He was very driven to become a great college and professional basketball player and
was able to become all of these things with great determination and hard work.

With the money that he made in the National Basketball Association, he was able to build a high number
of homes and provide a high number of cars for family members. He established a fund for needy
students at his high school, Brantley High School, to be able to attend college. He contributed money to
the city of Brantley, Alabama to make the city a better place to live. After a successful career as a great
professional player cut short by injury, he became a very successful National Basketball Association
assistant coach. These jobs were for the great coaches in the National Basketball Association. Any of
those coaches will vouch for his character, hard work, and communication ability with players.

He is a high character and a church-going person. If I had a daughter, I would not hesitate for her to
marry him; I have that much trust in him. He has a good heart and is a very reliable person. I would
recommend for any coaching job, whether that be high school, college, or professional. I coached
basketball for high school and college for 47 years. He was my favorite player ever.

Sincerely,

Charles Sonny Smith
    REDACTED
Auburn, AL 36830




                                                    8
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 10 of 49




May 27, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Dear Judge Preska:

I have known Chuck Person since 1986 when the Indiana Pacers drafted him fourth overall in the
NBA. As the liaison to our coaches and players and member of the executive team overseeing
the franchises’ PR and marketing efforts, one of my responsibilities was assisting players with
their transition into the NBA and indoctrinating them about our franchise, city, state, and life in
the NBA as well as life in general.

Like every rookie, Chuck was excited to begin this next phase in his life. His knowledge of and
respect for the game, his self-assurance, and the confidence he quickly garnered from his veteran
teammates was a glimpse into the type of person Chuck was and the bright future ahead for him.
Being named NBA Rookie of the Year (one of several accolades he received during his first
season in the league) was just the beginning of Chuck’s impact on our league, our team, and our
city both on and off the court. Unbeknownst to me at that time, it was also the beginning of the
impact he would have on me personally and professionally.

I worked with Chuck in just about every aspect of his career through his playing years. He was
always loyal to his team, his coach and teammates. He was dependable, humble, kind, and
exhibited a very strong work ethic. More impressionable than any of these virtues, however, was
his innate compassion and desire to always want to give back and help others.

Early in his playing career, I accompanied Chuck to a speaking engagement at Ivy Tech
Community College. One of the Deans shared with him the economic challenges faced by
minorities in their community, especially the young men growing up and living in their small
city and surrounding areas. Chuck immediately offered to establish a scholarship and, without
hesitation, agreed to my suggestion of endowing the scholarship with $25,000 so it would last
into perpetuity. His agent was not happy. He dragged his feet sending the check. Weeks passed,
but when I informed Chuck of the delay, he made a call on the spot and sternly directed that a
check should be immediately expedited that day. That was almost unheard of because young
players seldom grasp that their agent works for them and not the other way around. That day, the



    KJordan Consulting, LLC | 1749 Park North Bend | Indianapolis, IN 46260 | 317.446.8771

                                                9
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 11 of 49



Chuck Person Minority Scholarship was established and it continues to be awarded two decades
later (https://www.ivytech.edu/financial-aid/scholarships.html).

Chuck was very community minded and never wavered whenever he volunteered to make an
appearance on behalf of the team. No matter what it was, he was among the first, if not the first,
to say ‘yes’. Whether it was speaking to young people about the dangers of drugs and alcohol, or
sharing his story of overcoming obstacles and tips on how to deal with their daily challenges, or
encouraging kids to stay in school, or him dressing up as Santa Claus thrilling young Black
children who, in those days, had never seen a Santa who looked like them, Chuck was open to
everything with a smile on his face. Rarely, if at all, did he pass on making a personal donation
to United Way and numerous other local charities. Whenever he saw a need or was asked, Chuck
gave and never sought recognition or expected anything in return.

Just before the Indiana Pacers traded Chuck, I introduced him to a friend of mine who wanted to
open an art store. I was surprised when he offered to support my friend’s first venture as an
entrepreneur by investing in the business and becoming his silent business partner. He knew
nothing about my friend, but he wanted to help him. Even after being traded, Chuck would make
appearances at the store whenever he was in Indianapolis, and bring some of his teammates with
him.

Chuck was always working on his personal and professional growth. He actively sought
guidance from those who had excelled in their personal and professional lives, and was almost
child-like in his openness to learning. He understood, very early, the importance of being around
others who were where he wanted to be so he could observe and absorb all the knowledge he
could. He took pride in representing whatever team he may have been associated with and was
always conscious of presenting himself in a professional manner. He was immaculate in the way
he dressed, was a man of his word and, most of all, a man of faith. Chuck always wanted to do
the right thing, and didn’t hesitate to call others to ask their opinion and guidance. Through the
years, I’ve seen so many redeeming qualities in Chuck that far surpass his basketball skills. He
is a real role model. In fact, I thought so highly of Chuck that after being diagnosed with an
aggressive strain of breast cancer in 1999, I named him in my will as my son’s legal guardian
should I not beat it. When I told him what I had done before asking him first, his response
without missing a beat was, “Of course!”… No questions, no uncertainty.

Chuck was like a surrogate father to my son when he first joined the Pacers. He did not have
children of his own at the time, so my son became his pseudo-son. Many of Chuck’s teammates
had small children and they would get together to do family and/or father-child activities. Chuck
would take my son on these outings. My son adored “Uck”, as he couldn’t say the c-h, and he
always looked forward to hanging out with him. Thirty-plus years later, they still maintain a
close relationship.

Chuck, after retiring as an NBA player and spending some time as a collegiate assistant coach,
returned to the Indiana Pacers as Special Assistant to Donnie Walsh, President and CEO of
Pacers Sports & Entertainment. At that time, I was VP of Player and Team Development and
solely focused on the personal and professional development of our players. Chuck and I began
working together mentoring our athletes on and off the court and I, once his teacher, became his
student many times. Chuck was an excellent mentor and, amazingly, taught me more about what


    KJordan Consulting, LLC | 1749 Park North Bend | Indianapolis, IN 46260 | 317.446.8771      2
                                               10
       Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 12 of 49



I thought I already knew about these young athletes. Always asking what he could do and how
he could help, we made a great team.

Chuck and I have maintained a close relationship for over 30 years and I can go on and on about
how highly I think of him. He is one of a few players I worked with during my 25 years with the
Pacers that I did not have to deal with some legal issue or negative PR, so it was alarming to hear
the news about the charges against him now. I have only known Chuck to want to put his best
foot forward, represent himself, his family and organization/team well, and to help anyone he’s
in a position to help. It was so not like Chuck, so instead of trying to figure out the whys and the
hows, I called to let him know I was there to support him and his family in any way I could. Not
much was said beyond “I love you”, as we often told each other whenever we talked on the
phone, but this time I detected a tone that broke my heart. Chuck has always wanted to maintain
a positive and trustworthy reputation, and now one wrong decision jeopardized that. The career
for which he had aspired his entire adult life was now dangerously at risk.

I don’t know why Chuck made the choice he made. Knowing Chuck the way I do, I’d like to
think he believed he was helping. That always seemed to be Chuck’s motivation whether in a
game or in life. He rarely considered how helping his team, a teammate, student-athlete, fan,
family member, colleague, or friend could affect him. Whatever the reason, I know Chuck feels
remorse and, being a man with great faith, has asked God to show him how to use this
experience the way He has always used him and his life to guide others. He has accepted
responsibility and is working to move past this mistake by establishing a training business so that
he may continue to work with young people and help them attain their goal of being successful
on the next level.

Judge Preska, Chuck has constructively touched the lives of so many across this country… boys
and girls, teens, young adults, and seasoned individuals like me. It would be heart-rending to see
someone who is genuinely a good person; someone you look up to, respect and love; someone
who has never in 50+ years been in trouble; not given a second chance. I humbly beseech you to
take into consideration that in the big picture, this incident is truly atypical of Chuck’s
personality, and I pray that when making your decision in Chuck’s case this letter will provide
positive support to that end.

Respectfully,


Kathryn A. Jordan
President/CEO
KJordan Consulting, LLC




    KJordan Consulting, LLC | 1749 Park North Bend | Indianapolis, IN 46260 | 317.446.8771        3
                                                11
       Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 13 of 49



My name is Niketta Person and I am writing this letter in hopes that the court will be lenient in the
sentencing of my father, Chuck Person. My father cannot be defined by his recent legal troubles, he is a
great man who deserves compassion and understanding. He married my mother in 2004, and although
they have since divorced, we remain close, as he is one of the most important men in my life. Chuck
embraced myself and two younger sisters as his own from the moment he met our mother, and because
of his openness to accepting us, he is now the only "PawPaw'; grandfather our 9 children know. Our
children adore him, and we can't imagine life without him. Chuck and my oldest daughter have a bond
that many can only pray for, they love each other so purely, and this process has taken a toll on her. She
worries about him a lot, she doesn't want to see him go to prison, none of us do. I am not asking for a
"slap on the wrist" simply asking that the punishment be just, his punishment is not for him to serve alone.
We will all feel like we've been sentenced with him. We need to continue to have our nightly facetime
chats to talk about our day, and to continue to make weekend plans to make new memories. We love him
and we need him home with us. He has been the anchor to our family, emotionally and financially and
deserves more than any of us could ever give him. The very least I could do was write this letter in hopes
that the court will consider a punishment that won't take him away from us.




                                                    12
       Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 14 of 49



My name is A.D. and I’m 14 about to be 15 in September. Since my mom introduced me to Chuck, I
could tell he would be an important person in my life. He’s the best example of a father figure by the
way he can make someone laugh. Chuck is a very amazing person who honestly has a really soft heart
and cares about everyone. He’s constantly looking out for other people and putting them before him.
Even if he’s in pain with his back or knee or anything he will go out of the way for someone else. I have
been playing volleyball for 3 years and since I’ve met Chuck his coaching skills have helped me become a
great volleyball player and improve how I play the game. He has driven me to mostly every single one of
my tournaments that have been in Florida, Kentucky, and Tennessee. I really don’t know what I would
do everyday without Chuck here but I hope it never comes down to that.




                                                   13
       Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 15 of 49



My name is T.T. and I am writing on behalf of my grandpa, Chuck Person. My Paw Paw means the
world to me and the rest of his family. He is an amazing role model who inspires me more than he knows.
My grandpa is my hero and the strongest man I know, he is an amazing grandfather! His heart is filled
with love and he has only wanted to help our family because he loves us. I just want him to be able to
stay with us to make more memories.




                                                  14
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 16 of 49



May 29, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


I am Carolyn Person and I am Chuck’s sister. I am the eldest child by our mother and
father side. I am 66 years old and being knowing Chuck since he was born. As for as
his childhood, he grew wanting to be successful. He worked hard in school and sports
to reach his goal going to college and then to the NBA. He never gotten into trouble.
Always doing his class work and working out for his basketball career. We supported
him all through college and then in the NBA. He started supporting us by buying cars,
homes and the things we needed. He took us on vacations every year for 2 weeks. He
is a stand-up guy in the community. Always helping people who need help of any sorts.
Examples are like burial fees, kids needing a computer or buying books for them. He
regrets what he did because he never got into trouble and he wants to move on with his
life and be the stand-up guy that he really is. He made a mistake and he is paying for it
because some people in his home community and in the Auburn community looks at
him differently. This made him uncomfortable, so he left Auburn and came home to his
family. I think that he deserves a second chance in life so he can be the man we know
he is.




Sincerely,


Carolyn Person




                                           15
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 17 of 49



May 29, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


My name is Lenetta Smith. I am Chuck’s second oldest sister on the mother side. As
you know, I have known him all of his life and when I heard my brother was accused of
this crime, I was very shocked. In my opinion, he is a very honest and loyal person. He
has never done anything like this in his life. When I needed help from him, he would be
there for me in a heartbeat. He would do it for me and doesn’t ask any questions. My
brother loves his family and friends. In my opinion, he loves the sport of basketball
more. He also seems so happy when he picks a basketball and goes to play when he
was a child. He cherished the game when played in college and in the NBA. He never
discussed the case with me but I truly believe he regrets the decision he made. I know
my brother made a mistake and he has learned from it. I respectfully ask you to show
leniency towards my brother. The reason why I don’t want him to be incarcerated is
because he is one part of the puzzle that keeps our family together. If you remove that
piece of the puzzle, it will not be whole. Like the saying, everybody deserves a second
chance.


Thank you for your time


Sincerely,
Lenetta Smith




                                           16
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 18 of 49



May 30, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


I am Forest Person and Chuck Person is my brother. I am writing a summary of our
relationship as brothers growing up in a small town in Alabama. Yes, we were poor, but
we did our best to help one another. As we grew up in our own way, Chuck excelled in
athletics faster and more than the rest of us and that’s when we knew he would be
something special and while he was maturing into the person he is. Now he learned to
respect others and help anyone in need of his help. He is still a pillar in our community
and with that being said, I believe he has learned a valuable lesson from all of this. I
believe he deserves another chance to make it right with himself and others who still
believe in him.


Sincerely,


Forest Person




                                           17
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 19 of 49



May 29, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


My name is Chester Person and I am Chuck’s brother on our mother and father side. I
have known him his whole life since I am older than him. We played high school
basketball together for 3 years. He worked hard in school so he could get into college
and reach his goal as an NBA player and take care of his family. He took care of my
family when we needed it. He gave my wife and I a piece of land so we could put a
home there. When he was playing in the NBA, I would travel with him sometimes.
Growing up with him, I have never known him to get into any type of criminal trouble. He
was and is a stand-up, loyal and honest guy. For me being the oldest between us, he
was the one always telling me to stay out of trouble instead the other way around
because that is the type of person he is. He always put others before himself. I will
make sure the people have what the need even if that means it’s his last. I do not want
my brother going to jail. I know he has taken responsibilities for his actions and I hope
that you will give him a second chance.




Thanks,


Chester Person




                                           18
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 20 of 49



May 29, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


My name is Margaret Kendrick. I am Chuck’s sister on mother and father side. When
the NBA season was over, he would come home and be with his family and friends. He
would throw this big block party so the community could come together and have fun.
He always took us on family vacations to Orlando, FL and on a cruise. If we needed
help financially, he would help us. These are just some of the examples of the type of
person he is. So, when I found out that he was in trouble, I was shocked. My brother is
an honorable man and he would do anything for you as long as it was legal if you ask
him to. I don’t want to see my brother go to jail, Your Honor. I think he deserves a
second chance.




Sincerely,


Margaret Kendrick




                                           19
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 21 of 49




May 29, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


Hello, my name is Marx Kendrick. I am a friend and the brother in law of Chuck. I have
known him since childhood. We grew up with each other cause our family were close
knit. I played basketball, baseball, softball, and all of types of sports with him and other
friends of ours during childhood and adulthood. We helped each other out whether it
was with financial advice or just about life in general. I trust him with my life because he
I know that he will be honest with me and not lie to me. He has always been a
straightforward guy as long as I have known him, and I have known him over 50 plus
years. If I need him, he will be there, and I will be there for him. I sincerely believe he
doesn’t deserve to go to jail. Everybody makes mistakes and he did. He has learned
from his mistakes and trying to move on by bettering himself and making better
decisions. I hope that he gets a second chance and not getting incarcerated.


Thanks


Marx Kendrick




                                             20
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 22 of 49



May 30, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


I am Lori Person, sister-in-law to Chuck Person. From the first time meeting him, he was
and still is one of the nicest people I have ever met. While Chuck was playing in the
NBA, in his off season he would always com back here to his hometown. Every summer
he would host some type of sporting event for the youth. Chuck was always giving back
to his community. Coming from a small town, he knew the obstacles kids sometime face
on making a dream come true. Kids look up to him, they respect him and not because
he was a face on tv or an NBA player but because he showed them with effort, hard
work and dedication they could achieve anything. Chuck comes from a large family and
when they all get together there is a lot of fun, laughter and love. He is a link in this
family that we all love. He has one of the humblest depositions. The mistake chuck
made is one that is filled with deep remorse and regret and a mistake he learned from.
We as a family humbly ask of you to consider al the devotion he gives to his family,
community and the dedication to the youth of not only our community but to all of those
that Chuck has such a positive influence on when making you your decision on chuck. I
ask that you please have leniency with him. I think Chuck has so much more inside him
to give, to teach and to share.


Sincerely,


Lori Person




                                           21
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 23 of 49



May 30, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


My name is Keyana Person, niece of Chuck Person. I am 26 years old and spent a
great deal of time with Chuck during my childhood and adult life. Chuck has an
unmatched love and passion for basketball and helping others. I believe his passion to
help and serve others though sports speak volumes of his character. I, with no doubt,
believe he regrets his past decisions and he has learned tremendously from his
mistakes. I can only hope and pray that will show leniency regarding Chuck. Time spent
re-devoting himself to his love for basketball, serving, and family will have the most
positive impact. I believe he should be allowed the opportunity to be around family,
friends and colleagues while reflecting on past decisions and mistakes so a brighter
future can be had.


Sincerely,


Keyana Person




                                           22
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 24 of 49



May 29, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:
My name is Cassandra Person and Chuck is my uncle by my mother which is his sister
on the mother side. I love my uncle growing up. He was always there for me and if I
needed help with schoolwork or advice about life, he was there. Growing up in a small
town, I always loved when he would take us on vacations during the summer break or
spring break. It was always the best time for a kid like me back then because I never got
a chance to go anywhere. I really loved when he would give me money when I passed a
grade or when I graduated from high school. Those was always nice presents to receive
from him. My uncle is the best. He is a kind, generous, and honorable person. He would
take his shirt off his back if the person needed. When I graduated high school, he let me
stay in his apartment rent free because I needed somewhere to stay because I didn’t
want to stay in the dorms. If I needed money for anything like bills or grocery, he sent it
to me. He won’t turn his back on anyone if they asked him for help. Do I think that he
regrets what he did, yes I do. He has taken responsibilities for his actions and have
learned from his mistake. My uncle is an intricate part of our family. He knows what he
did was wrong, and he wants to move on from this part of his life. He wants to tell
people and teach them about the ordeal he has been through. He lost friends that was
close to him and some people looks at him like they have never seen him before. They
think that he is a bad person because of the decisions he made. He is human just like
the rest of us and is entitled to make mistakes. Your Honor, I ask you respectfully to
take into consideration of what I have written and please show my uncle some leniency
because I think that he deserves a second chance.


Thank you for your time,


Cassandra Person




                                            23
Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 25 of 49




                               24
       Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 26 of 49



                                                                           Alphonsa fowler
                                                                                 REDACTED

                                                                           Louisville, Ky. 40218



May 27, 2019



The Honorable Loretta A. Preska

U.S. District Court for the Southern District of New York

Daniel Patrick Moynihan United States Courthouse

500 Pearl Street

New York, New York 10007-1312



Regarding Chuck Person,

It is my upmost delight to write this letter regarding the character and nature of this man, Chuck
Person. I have had the pleasure of knowing Chuck for approximately two years. Not a long time if time is
measured by the calendar of days, months and years; but a lifetime if time is measured by the substance
of your relationship. Upon my first meeting Chuck, it seemed as though we had known each other for a
number of years. He was such a warm compassionate man with an abundance of knowledge and
wisdom that he shared so humbly. Chuck, being married to my granddaughter, made it imperative for
me to get to know all about this big gentle giant. I quickly discovered from our many conversations that
he had the desire to help other people in their struggle to balance their lives and stay focused on their
goals. He has so much to give to others as a coach in the athletic arena and in the everyday walk of life. I
admire him as a man who accepts the responsibility of his mistakes, but also who desires to move on
with his life, being a husband to his wife and a father to his children. I also admire Chuck for the
boldness and trust he has in the Judge's decision, not knowing what the outcome will be.

On behalf of my granddaughter and my grandchildren I respectfully plead for leniency in your
deliberation of Chuck Person's sentence. I know Chuck would be a great spokesman to our younger
generation, as he would share with them the mistakes that he has made, that they might not succumb
to the pitfalls of life as he did. I know he would be a better role model in the community, rather than
being incarcerated, which will not benefit the society.




                                                    25
                 Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 27 of 49
May 28, 2019



The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Honorable Loretta A. Preska,

        I am writing this letter of support for Mr. Chuck Person, my son-in-law. I met Chuck by phone
approximately two years ago. My daughter, Leah, told me that she had met someone, and his name was
Chuck Person. My sports knowledge is limited. My grandchildren playing sports is the extent of my
involvement or interest. So, when she told me she was dating him, I was unimpressed! I could care less about
his status or position in basketball. As a matter of fact, the job or position he held as an assistant coach
concerned me, but I try to support my children, so I agreed to meet him by phone. Shortly after, Leah brought
him home to Kentucky to meet the family. I am an observer and limit with my speech until I get to know a
person, so I said little and listened a lot. Chuck was very forthcoming and open as I observed him interacting
with our family. I saw a country boy from Alabama with a big heart. I saw a man who had worked through
many years of basketball and was now giving back to his community through coaching at his alma mater. But
more than anything, I saw a man who was making a huge impact in the lives of my daughter and
grandchildren.

      Shortly after this introduction we received the news on television that Chuck was being indicted. It was
devastating, mostly because of the position this put my daughter in. However, over the last year I have
watched her, and Chuck grow as individuals and as a couple. He has proven to me to be a man of his word and
a man of character by taking responsibility for his actions and not pointing fingers at others.

        Amid the situation, Chuck has chosen to focus on others rather than himself; my daughter and
grandchildren are smiling again, laughing again, and moving into a direction in life that is healthy and positive.
Our 14 yrs. old granddaughter has matured as she is involved in volleyball and it is because of Chuck; he takes
her to and from practices and games. He's taken time to come to Indiana and help our grandson who is 25 yrs.
old to focus on his new business as a trainer; He has supported and encouraged our 21 yrs. old granddaughter
who is serving in the U.S. Air Force, and our 23 yrs. old grandson who recently graduated from college and is
trying to make life decisions. My request is that you will not only look at the choices Chuck has made concern
this case, but that you will consider the choices he is making today.
I am asking for leniency. Chuck is a stable addition to a family that desperately needs him.

Kind Regards,



Gwendolyn Fowler
fowlerkg@att.net
812-987-9683




                                                       26
        Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 28 of 49



May 28, 2019

The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Dear Honorable Loretta A. Preska,

It is my privilege to write and submit this letter of support for Chuck Person, my son in-law.
Chuck became a part of our family almost two years ago when he met our daughter. After
talking and counseling with Chuck it was apparent to me that he loved our daughter and
granddaughter. We have watched a transformation of our granddaughter who will be fifteen
years old this year. She was shy and timid and is now outgoing and is heavily involved in
volleyball. We contribute this to having a positive male influence (Chuck) in her life. And for this
we are grateful!


About a year after meeting Chuck, I had the privilege to unite him and our daughter, Leah, in
marriage. Chuck may be big in physical stature, but he is a big teddy bear on the inside. We find
him to be kind, caring, and he puts others before himself. Since the whole NCAA situation
occurred concerning not only Chuck, but the other coaches, it has been our prayer that you will
consider mercy in your decision that will affect so many other lives, especially our daughter and
granddaughter. As I reflect on my personal life for almost sixty years, I stand in awe and I am so
grateful to God, the judge of us all, that his mercy (unmerited favor) has pushed back what I
deserved, and His grace has given me what I didn't deserve!
Honorable Judge ....I have prayerfully sought God and his will concerning Chuck, and I am
humbly asking that you will show mercy and grace and grant probation.


Sincerely,




Rev. Kent Fowler
kgclean(5)att.net
502-468-1128




                                                    27
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 29 of 49




Gisela D. Nelson
      REDACTED
Louisville KY 40218

May 28, 2019


The Honorable Loretta A. Preska
U. S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Dear Judge Preska

I am writing this letter on behalf of Chuck Person. For the past 4 years I have come to know
Chuck through my one and only niece Leah Person. My niece is very special to me and it is no
small task to win over my trust when it comes to her. From the first time I met Chuck he was
kind, loving, honest and genuine. He treated my sister, her husband and my parents with the
utmost respect.

Chuck has become the only positive and consistent father figure to my niece’s young daughter.
My great niece and Chuck have developed a strong bound and Chuck’s guidance and concern for
her has allowed her to blossom into a confident and determined young lady.

I ask that you find it in your heart to have leniency on Mr. Person behalf. Chuck, as I have
known him draws the best out of those who he comes into contact with and they are better for
having known him.

Please know that I am available should you have any further questions or concerns don’t hesitate
to contact me.


           o
Gisela D. Nelson
(502) 500-3930




                                              28
       Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 30 of 49



May 30, 2019




The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:
My name is Debra Caldwell. I am a native of Brantley, Alabama. I graduated from Brantley High
School. I work for Regions Bank in Troy, Alabama. I have been working at Regions Bank for
three years, but have been working in banking for twenty years. I have been married for forty-
three years. I have two children that both graduated from Brantley High School and they both
are Alumnus of Auburn University.
I would never in my wildest dream imagine I would have to be writing a letter like this for my
cousin, friend Chuck Person. I grew up in Brantley with Chuck and his family. We were all close
net, because Brantley is such a small town and everybody knows everybody and we have love
for one another.
Chuck is the type of person that would help you. He donated computers to the school. He has
done various things for the Crenshaw County area and helped a lot of people. He was also a
mentor for my son, and many of the kids in Brantley. He taught them the fundamentals of
basketball and life. When Chuck played in the NBA every summer he would come home and
take his softball team to play ball every weekend. It did not matter as to where it was, he would
take the team and their families.
Chuck is a very good person. I have reached out to him emotionally to let him know we still
have love for him through the good times as well as the bad times. I have all the respect for him
because we are all human and we all fall short. I just wanted to give him some encouraging
words. Chuck knows he has made a mistake and by pleading guilty he is willing to face the
consequences that comes with it, and has accepted responsibility for his actions. By knowing
Chuck, I really believe his intentions were not to harm anyone.
I really believe Chuck has learned a hard lesson. He has lost his job, friends that were dear to
him, but most of all he has lost his reputation in the basketball world. In time, I hope that he




                                                29
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 31 of 49



can come back and regain the trust of his colleagues by doing goodwill for others and showing
he has remorse.
Judge Preska, I hope that as you read the letters written on Chuck’s behalf you too will see the
good person I know that he is. He has never been in trouble with the law, as far as I know, or
even done anything this concerning. I understand there is always a price to pay when we go
against the rules. I strongly believe that with all of the greatness he has accomplished and lost
over the past two years, he has learned his lesson in the most difficult way. I truly understand
you must do due diligence as an official. In doing so, I humbly ask that you please positively
consider this letter as an appeal for a wonderful person.


Thank you for your time and consideration,


Sincerely
Debra A. Caldwell




                                               30
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 32 of 49



May 30, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


My name is Frances Murry. I have known Chuck Person since he was a baby. He grew
up with my children here in Brantley Alabama. Chuck is like one of my kids. He never
forgot to visit me when he came home. Chuck has helped our church in many ways. We
are so grateful that Chuck has never hesitated to help me or anyone else out in their
time of need. I know that he has to attend court on this case, and he is sorry about what
he has done. I can confirm that in all the time I had known him Chuck Person has been
a reliable, trustworthy and decent person. I just hope that you would give an opportunity
for a second chance to Chuck while you make a fair decision.


Sincerely,


Frances Murry




                                           31
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 33 of 49



May 29, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


My name is Karen Gray. I am a resident and teacher here inn Brantley, AL. I am a good
friend of Chuck Person better known as (Dee Boo). I have known Chuck all of my life.
Chuck is a very nice and kind person who will and has gone out of his way to help
anyone in need. Chuck has helped Brantley School throughout many years, and we are
very grateful for his help. Chuck has helped mentor the children and young adults in and
around our communities. Chuck Person is an access to our town in Brantley, AL where
he is truly loved by his community. I can tell you without a doubt that chuck is incredibly
remorseful for what he has done. It was a mistake, but Chuck deserves a second
chance. I hope that you will be willing to give him one.


Sincerely,


Karen Gray




                                            32
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 34 of 49



May 30, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


Hello, my name is Jennifer Jackson. I grew up with your Chuck Person in Brantley,
Alabama. Chuck and I both went to school together. When Chuck made it big, he never
forgot where he came from. Chuck came back to Brantley and began to help out in his
community in any way he could. He helps with children in the neighborhood by giving all
school supplies and shoes. We love Chuck Person for being a wonderful friend and
man. Chuck made a mistake, but it shouldn’t define him. He knows that it was wrong,
and he has learned from this experience. So, I ask the court to please show him
leniency.


Thank you,


Jennifer Jackson




                                           33
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 35 of 49



May 30, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


My name is James Daniels and I am a friend of Chuck Person. I went to school with
Chuck in Brantley, Alabama. He was a great student. I played football and he played
basketball. Chuck worked hard on the court and didn’t bother anybody. He was just
trying to pursue his dream of being an NBA player. Chuck has always been an upright
character in the community. In our friendship, he has really been there for me. So, I was
both trouble and surprised to hear about his recent case as he has and still is a solid
person. While I was surprised to hear about the misconduct, it comes as no surprise
that he is ready to take responsibility for his actions. I believe as we move forward, he
will emerge a better person because he has learned from his mistake. It is for this
reason I am happy to write a letter on Chuck’s behalf regarding this matter. It is my
sincere hope the court takes this letter into consideration at the time of the sentencing. I
am writing to urge leniency of my friend Chuck. Despite the current case, I still believe
Chuck Person to be an honorable individual, a valuable member of my community and
a good human being.


Thanks,


James Daniels




                                            34
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 36 of 49



May 29, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


Hi, my name is Bobbie B. Hall. I live here in Brantley, AL. I am a close friend of chuck
person. Chuck is a great person. It isn’t anything he will not do to help family, friends or
even strangers. Chuck has given so much back to his community by helping with
churches and schools. Chuck is always there to lend a helping hand wherever he is
needed. Chuck made a mistake but that should not define the person who he is. As for
a punishment, I think that he has been punished enough because he has lost his
reputation and some of his friends in his home and Auburn community. Going to prison
can’t punish him anymore than he has been already but there is someone who will be
punished and that is his family, friends and community. So please show him leniency.
Chuck deserves a second chance.


Thanks,


Bobbie B. Hall




                                             35
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 37 of 49



May 30, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


My name is Deborah Williams. I grew up with Chuck Person in a small little town called
Brantley Alabama. Chuck is more like a brother to me. Chuck is a man I am glad to call
a brother. Chuck have been there for my children when I need him to. Chuck has taken
up the time with them when he didn't have to. Chuck has given to their school countless
of times. Chuck is a person you really can count on. So please take into consideration
the above-mentioned information and when you are determining his sentence because
he deserves not to go to jail.


Thank you,


Deborah Williams




                                           36
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 38 of 49



May 30, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


My name is Michelle Merrill. I am a friend of Chuck Person. Chuck is from my
hometown Brantley, Alabama. I have known Chuck all my life. Chuck has helped in our
community for as long as I can remember. Chuck help the school I attended to over
many years. There isn't anything Chuck Person wouldn’t do to help anyone in need.
Please give him another chance because he has so much more to give in life.


Thank you


Michelle Merrill




                                           37
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 39 of 49



June 7, 2019

The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Dear Judge Preska,

My name is Kimberly Dillon, I was Chuck Person’s first wife. Although I have not been in
constant contact with Chuck for a number of years, we have had intermittent conversations. I
know from those conversations that he is deeply hurt and absolutely regretful for his actions. I
don’t believe this extreme lack of judgement is reflective of who he is.

Chuck has a giving nature and heart.
I have witnessed amazing impromptu feats of kindness, like once we were on an island and a
family was trying to purchase a home computer, but did not have enough money. Chuck bought
it for them and just walked away. Also, Chuck setup a computer lab at his old high school so the
kids could have the same equipment as the bigger schools.

Another example of his generosity- our neighbor who was the sole worker in his family,
purchased a motorcycle. One day, while riding in the rain, he wrecked. He was unable to work
due to the surgeries needed so that he could walk again. Their finances were in shambles. We
were very young, but Chuck stepped up to the plate. He paid all of their bills, including their
mortgage until he could work again.

Chuck and I adopted a special needs daughter, Tiffany. During our adoption process, we were
shocked at the living arrangements of the foster children. We visited during the holidays and
noticed how Tiffany, who was four at the time, reacted to a new gift. She had never received a
brand new toy. From that Christmas forward, Chuck played Santa to all the foster kids in our
respective city. We purchased the gifts, after coordinating with the case workers and hosted a
party. This expense was all out of Chuck’s money and the blessing of God. This event continued
to grow until our largest event hosting two thousand children. He engaged the NBA and
vendors. He continued to play Santa and provide blessings for homeless and foster families.

The examples above are just a few of the many that express the type of man that Chuck grew to
become. I could continue with the stories like those that occurred time after time over the
years. Always noting that Chuck always offered aide and assistance to anyone asking and some
that didn’t ask.

I sincerely and respectfully ask for you to provide a gracious and kind heart and mind towards
sentencing. Please do not allow a bad decision dismantle the years of servitude and community
giving that he has dedicated himself.



                                               38
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 40 of 49



I know that he can be an asset to our community speaking to others to help them stay on a
straight path.

Please contact me directly if you have any questions.

Respectfully,

Kimberly Dillon
262-832-4811




                                              39
       Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 41 of 49



The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Chuck Person has been a part of our lives since he came to Auburn University. He spent more time at
our house than any other player who played for my husband. He went to the National Basketball
Association and kept in touch throughout his career as a professional player and as a coach. He came to
Auburn as a coach and nothing changed. I had a stroke at the age of 47 and he was one of the first to
arrive at the hospital. During my recovery, he spent countless hours at our house doing crossword
puzzles and other activities to help with my recovery. Over the years, our relationship has remained
strong and always be.

Sincerely,
Janice Smith
    REDACTED
Auburn, AL 36830




                                                    40
     Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 42 of 49




May 13, 2019

The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Dear Judge Preska:

My name is Gary Godfrey. I am a retired executive from Accenture and partner at
Ernst and Young, graduate of Auburn University, member of the Auburn Men’s
basketball team (1981-1986), and friend of Chuck Person.

Chuck and I met in 1982 and we were teammates for 4 years. Chuck was the best
player on the team by far, while I was a non-scholarship player who rarely got to
play. I admired Chuck’s work ethic and his desire to continually become a better
player. More importantly, however, I admired his desire to make the team better
by helping each of us to become better individual players. I distinctly remember
Chuck staying after long, hard practices, to work with me to improve my
basketball skills. Since day one, Chuck has always been a man who wants to help
each of us reach our potential and has been willing to give of his own time and
share his own knowledge to improve others. He didn’t have to help me. But
Chuck’s willingness to invest in me and in our other teammates brought us closer
together. In fact, our team remains close friends to this day.

I also have had the opportunity, through our friendship, to stay engaged with
Chuck after our college playing days. As he transitioned to a career of as an NBA
player, coach, colleague and mentor, Chuck has consistently demonstrated a strong
work ethic and a strong desire to help others achieve their full potential. He
invests in others, many of whom are young men and young women seeking to
better themselves through the sport of basketball. Chuck has been vital to these
young adults through his camp and through his various coaching roles. Perhaps
most importantly through his presence in their lives, Chuck has demonstrated what
it means to be generous with your talents and that hard work is a personal
commitment that leads to future success.

In January of this year, I received devastating personal news, as I was diagnosed
with ALS (Lou Gehrig’s Disease). Since learning of my diagnosis, Chuck has
encouraged me and supported me through the most difficult time of my life. His


                                        41
     Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 43 of 49




calls and visits have lifted my spirits and helped me cope with my condition. At a
time that is unquestionably the most trying in his own personal and professional
career, he has shown me, yet again, that he is a man who cares deeply about
helping others. Chuck’s actions during my personal struggles speak volumes about
his personal character.

You can be assured that Chuck is a man of great integrity and that he has accepted
responsibility for his actions. He speaks of this quite often when we are together.
He is acutely aware that his actions have caused great harm to his family, to those
who care for him, and to his own life-trajectory. This is the price that he has
already paid and will continue to pay each and every day going forward. He
regrets his actions and takes accountability for all that has transpired.

In closing, let me say that I have benefitted from Chuck’s presence in my life as
my teammate, as my friend, and as the coach that he continues to be as he helps
guide me through this last phase of my life. I would ask that as you set about
determining what next for Chuck, please consider all the good that he can and will
do for those who have been and will be touched by his presence.



Respectfully and sincerely,



     Inkster
Gary R Godfrey




                                        42
  Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 44 of 49




                                              5/31/19

                                              Mack McCarthy
                                                     REDACTED

                                              Greenville, NC
                                              27858

The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Moynihan United State Courthouse
500 Pearl Street
New York, New York, 10007-1312

Dear Judge Preska:

I am writing you in reference to Chuck Person regarding
matters pending in your court. Having known Chuck for more
than thirty-five years as a coach and a friend, I feel that that I
have a unique insight into his character.

My first dealings with Chuck were in my role as an Assistant
Basketball Coach at Auburn University. We recruited Chuck
from Brantley (Alabama) High School. You could tell
immediately that he was highly motivated, but also properly
grounded by a good family. As he matriculated to Auburn, I
began to know him more intimately, spending many hours
daily with him. Chuck made himself into an exceptional
basketball player by working incredibly hard on the court and
in the weight room. He was literally the first player on the
court every day and the last one to leave. While blessed with
talent, he developed those abilities with attention to detail and
an outstanding work ethic. He became one of the best players
in college basketball and, in doing so, caught the attention of



                                 43
  Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 45 of 49




the NBA. As a lottery pick he went on to long and productive
professional career.

After his playing days, he, being an enthusiastic student of the
game, decided to get into coaching. Initially he coached in the
NBA, but he had the opportunity to return to his alma mater in
the collegiate ranks. Chuck was so excited to return to Auburn,
and you could tell that this was something he was really
passionate about going forward. While Chuck and I have
maintained a friendship throughout his career, his coming back
to Auburn and college coaching put us back in touch even more
closely. He was attacking this coaching opportunity as he did
the playing opportunity when he first got to Auburn in the
1980s.

While I know he made, and acknowledges, some mistakes, I
feel strongly that he is still the same highly motivated and good
person he was back at Brantley High School. Chuck is fiercely
loyal, enthusiastic, and, at his core, trustworthy. If I were to
ever be in a difficult situation, I know I could count on Chuck
Person to come to my assistance. He overcame many obstacles
to reach the highest levels of success in his profession, and he
will do so again.

Thank your for your time and consideration.

Sincerely,


Mack McCarthy




                                 44
        Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 46 of 49




May 1, 2019




The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

The Judge Preska:

I am writing this letter on behalf of Chuck Person whom I have known since 1986. Chuck and I
worked together closely for six years and I consider him a friend. In the office Chuck was always
professional and well thought of by his co-workers. He was responsible, dependable and a very
hard worker.

I have always known Chuck to be a kind, gentle, thoughtful and caring man. He is a gracious and
soft-spoken and I have never known him to be unkind. He is a true gentleman.

I respectfully request that the court show leniency in Chuck's sentencing.

Sincerely,




Wendy Sommers

     REDACTED


New York, NY 10021




                                                 45
      Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 47 of 49



May 29, 2019


The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


Dear Judge Preska:


Hi, my name is Jasmine Pease. I live in Crenshaw County where Chuck Person is from.
Our hometown in Brantley, AL is very fond of chuck. We love chuck for who he is and
not what he can do for us. Chuck is a very wonderful and caring man. It isn’t anything
he won’t do for anyone. Chuck has helped me and my two children several times during
many years and I am so grateful for his help. My family will never forget all the things he
has done for us. We really appreciate his help. Being a part of Chuck’s home
community, we would like to ask you to please give him leniency so he can help others
like he helped my family.


Thanks,


Jasmine Pease




                                            46
   Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 48 of 49



April 10, 2019



The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Dear Judge Preska:

My name is Sam Perkins. I am a retired NBA player, graduate of the University of
North Carolina, Board Member of the NBA Retired Players Association, Board
Member of Special Olympics International, family man, father of four, and a good
friend of Chuck Person.

I would never imagine I would be writing such a letter as this for a dear friend who I
have known since college. We, ironically, met each other competing for a spot on the
U.S. Olympic Men’s Basketball Team in the summer of 1984. The first player during
tryouts I had to challenge was Chuck. Since then we have been very close friends
keeping in touch with one another’s whereabouts.

Chuck and I have since worked together mentoring young, NBA players who were
having trouble adjusting to life in the NBA. We talked about after basketball pursuits
and continuing to become better mentors and/or coaches. I chose a more liberal
path and explored various ways of mentoring, while Chuck, who was more
recognized by our colleagues, had the fortitude to pursue becoming a young coach.

Chuck is still a good friend. I have reached out to emotionally support him
throughout this awkward situation. I have much respect, still, for this man who
made a mistake. Visions of grandeur sometimes make us more ambitious. I believe
Chuck knows he made a mistake and understands the possible consequences that
come with it. Knowing Chuck, I really believe his intentions were not to hurt anyone,
and by pleading guilty to the charges and challenges before him, he has accepted
responsibility for his actions. Up to this recent setback he has been a role model,
mentor, good husband and responsible person.

They say, “You’re accountable for your own actions”. I strongly believe Chuck has
learned a hard lesson. He has lost his job as well as lost many he considered to be
dear to him, but more importantly, he has lost his reputation in the basketball



                                         47
   Case 1:17-cr-00683-LAP Document 127-1 Filed 07/02/19 Page 49 of 49



world. In time I hope that will come back and he can regain the trust of colleagues
by continuing to do goodwill for others and showing he has remorse.

Judge Preska, I hope that as you read the letters written on Chuck’s behalf you, too,
will see the good person I know he is. Yes, I’m biased because I still consider him a
friend. He has never been in trouble with the law, as far as I know, or ever done
anything this concerning. I understand there’s always a price to pay when we go
against the rules. Over the past 2 years I believe losing all has been priceless to
Chuck and he has learned a lesson in the most difficult way. I understand you have
to do your due diligence as an official. In doing so, I humbly ask that you please
positively consider this letter as an appeal for a friend.

Thank you for your time and consideration.

Sincerely,


Sam Perkins



"Some people want it to happen, some wish it would happen, others make it happen".




                                         48
